717 S.E.2d 740 (2011)
In the Matter of C.L.C.
Appealed By: Gerald Cole.
No. 246P11.
Supreme Court of North Carolina.
October 6, 2011.
Pamela Newell, GAL, for C.L.C.
Kathleen A. Widelski, Senior Associate Attorney, for Mecklenburg County DSS.
Gerald Lee Cole, for Cole, Gerald.


*741 ORDER

Upon consideration of the petition filed on the 20th of June 2011 by Respondent-Father in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."